Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 1 of 11                       PageID #: 243




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
           Plaintiff,                                   )
                                                        )
 v.                                                     )    Criminal Action No. 1:18-00249-KD-B
                                                        )
 JARRELL CANTOINE LEE,                                  )
                                                        )
           Defendant.                                   )

                                                    ORDER

           This matter is before the Court on Defendant Jarrell Cantoine Lee’s Motion to Vacate

 pursuant to 28 U.S.C. § 2255 (Doc. 55); the Government’s Response (Doc. 61); and Defendant’s

 Reply (Doc. 62).

 I.        Background

           On April 16, 2019, Defendant pleaded guilty to Count One, in a one-count indictment,

 possession of a firearm by a prohibited person in violation of 18 U.S.C. 922(g)(1) pursuant to a

 written plea agreement. (Doc. 59; Doc. 46 (plea agreement)). On July 19, 2019, Defendant was

 sentenced to 60 months in prison,1 followed by three years of supervised release. (Doc. 60 at 11-

 12; Doc. 53 at 2-3). Defendant filed a notice of non-appeal that same day. (Doc. 52).

           On June 21, 2019, the Supreme Court decided the case of Rehaif v. United States, 139 S.Ct.

 2191 (2019). In Rehaif, the Supreme Court “conclude[d] that in a prosecution under 18 U.S.C. §

 922(g) and § 924(a)(2), the Government must prove both that the defendant knew he possessed a

 firearm and that he knew he belonged to the relevant category of persons barred from possessing

 a firearm.” 139 S. Ct. at 2200.



 1
     Defendant received credit for time served (3 days). (Doc. 53 at 2).


                                                        1
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 2 of 11                     PageID #: 244




        On November 23, 2019 Defendant filed the instant motion to vacate his conviction and

 sentence in light of Rehaif. (Doc. 55). Defendant contends his conviction for violating 18 U.S.C.

 § 922(g)(1) “is due to be vacated and set aside pursuant to Rehaif, as there was no evidence that

 he knew that he belonged to the relevant category of persons banned from possessing a firearm.”

 (Doc. 55 at 3). Defendant maintains that the Government failed to prove, “and cannot meet its

 burden of proof,” that Defendant knew he belonged to a category of persons prohibited from

 possessing a firearm. (Id.).

        The Government responds that Defendant’s claim is procedurally defaulted and

 substantively meritless. (Doc. 61 at 6, 8). Specifically, the Government contends Defendant’s

 claim is procedurally barred because, “[t]hough Lee now argues that the United States could not

 have met its burden to show that he knew that he had previously been convicted of a felony, he

 did not raise that argument to the district court or to the court of appeals.” (Id. at 6) (internal

 citations omitted). Moreover, the Government asserts Defendant cannot show cause or prejudice

 to overcome this procedural default. (Id. at 7). As to the substantive merit of Defendant’s claim,

 the Government asserts any Rehaif error was harmless as the evidence would have proven

 Defendant’s knowledge of his felon status. (Id. at 9-10).

        Defendant replies that the Government’s procedural default argument is meritless as “that

 is exactly what defendant is doing with filing this petition, [raising his Rehaif claim], with this

 court…within the one year period of limitation.” (Doc. 62 at 1-2). Secondly, Defendant retorts the

 Government “cannot meet its burden of proof as articulated by SCOTUS in Rehaif…” (Id.).

 Defendant contends his sentence “violates the law as pronounced by SCOTUS in Rehaif” because

 the Government did not show Defendant knew he was a persons prohibited from possessing a




                                                 2
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 3 of 11                      PageID #: 245




 firearm. (Id. at 4-5). Thus, Defendant asserts his sentence, judgment, and conviction are due to be

 vacated. (Id. at 5).

 II.     Legal Standard

         Collateral review is not a substitute for direct appeal. Thus, “the grounds for collateral

 attack on a final judgment, pursuant to 28 U.S.C. § 2255, are limited.” Gayle v. United States,

 2020 WL 4339359, *3 (S.D. Fla. July 28, 2020). A prisoner is entitled to relief under Section 2255

 if the court imposed a sentence that (1) violated the Constitution or the laws of the United States;

 (2) exceeded its jurisdiction; (3) was in excess of the maximum authorized by law; or (4) is

 otherwise subject to collateral attack. See 28 U.S.C. § 2255. So, “[r]elief under 28 U.S.C. § 2255

 is reserved for transgressions of constitutional rights and for that narrow compass of other injury

 that could not have been raised in direct appeal and would, if condoned, result in a complete

 miscarriage of justice.” Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (citing

 Richards v. United States, 837 F.2d 965, 966 (11th Cir. 1988) (internal quotations omitted). And

 see McKay v. United States, 657 F.3d 1190, 1195 (11th Cir. 2011) (same). If a court determines it

 imposed a sentence in violation of Section 2255, it “shall vacate and set the judgment aside and

 shall discharge the prisoner or resentence him or grant a new trial or correct the sentence as may

 appear appropriate.” 28 U.S.C. § 2255(b). The movant, not the government, bears the burden to

 establish that vacatur of the conviction or sentence is required. Beeman v. United States, 871 F.3d

 1215, 1221-22 (11th Cir. 2017).

 III.    Discussion

         In Rehaif the Supreme Court held that in a prosecution under 18 U.S.C. § 922(g), the

 Government must prove the defendant both knew he possessed a firearm and knew he belonged to

 the relevant category of persons prohibited from possessing a firearm. 139 S.Ct. at 2194. Rehaif




                                                  3
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 4 of 11                               PageID #: 246




 did not announce a new rule of constitutional law, rather, it clarified the statutory elements for

 prosecution pursuant to 18 U.S.C. § 922(g). See In re Palacios, 931 F.3d 1314, 1315 (11th Cir.

 2019) (denying request for leave to file second or successive motion based on Rehaif); see also In

 re Price, 964 F.3d 1045, 1049 (11th Cir. 2020) (“Rehaif did not announce a new rule of

 constitutional law”); In re Wright, 942 F.3d 1063, 1065 (11th Cir. 2019) (same).

         The Eleventh Circuit in Palacios also concluded, “even if Rehaif had announced a new rule

 of constitutional law… it was not made retroactive to cases on collateral review…” Palacios, 931

 F.3d at 1315. And see In re Wright, 942 F.3d at 1065 (“the Supreme Court has not made that

 decision retroactive to cases on collateral review); In re Price, 2020 WL 3790532, at *4, 964 F.3d

 1045 (same). “The Eleventh Circuit has not expressly determined whether Rehaif applies

 retroactively to litigants pursuing § 2255 relief for the first time.”2 United States v. Moody, 2020

 WL 4756679, *2 (N.D. Fla. July 20, 2020), report and recommendation adopted, 2020 WL

 4755356 (N.D. Fla. Aug. 15, 2020). And see North v. United States, 2020 WL 2873626, *2 (N.D.

 Ga. May 14, 2020) (same). Even assuming, for purposes of analysis only, that Rehaif applies

 retroactively, Defendant is still not entitled to relief for the reasons discussed infra.

 1.      Procedurally Default




 2
   But, most district courts in this circuit addressing the issue have extended the Eleventh Circuit’s reasoning
 in Palacios to initial Section 2255 petitions, finding Rehaif does not apply retroactively. See e.g., Jones v.
 US, 2020 WL 5045199, *3 (S.D. Fla. Aug. 7, 2020), report and recommendation adopted, 2020 WL
 5040181 (S.D. Fla. Aug. 26, 2020) (finding Rehaif not retroactive on defendant’s first Section 2255
 petition); Gayle v. United States, 2020 WL 4339359, *5 (S.D. Fla. 2020) (same); Seabrooks v. United
 States, 2020 WL 4016831, *9 (S.D. Fla. May 27, 2020) report and recommendation adopted, (2020 WL
 4015577 (S.D. Fla. July 16, 2020)) (same); Doss v. United States, 2020 WL 3415547, *2 (N.D. Ala. June
 22, 2020) (same); Durham v. United States, 2019 WL 5653858, *8 (S.D. Fla. Oct. 9, 2019) (same); Johnson
 v. United States, 2020 WL 3407674, * (S.D. Ga. June 18, 2020) report and recommendation adopted, 2020
 WL 4194010 (July 21, 2020) (same).




                                                       4
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 5 of 11                       PageID #: 247




         Under the procedural default rule, a defendant generally must challenge a criminal sentence

 or conviction on direct appeal or he is barred from presenting that claim in a Section 2255

 proceeding. Lynn, 365 F.3d at 1234; McCoy v. United States, 266 F.3d 1245, 1258 (11th Cir.

 2001). “This rule generally applies to all claims, including constitutional claims.” Id. (citations

 omitted).

         A defendant’s “procedural default can be excused, however, if one of the two exceptions

 to the procedural default rule applies.” McKay, 657 F.3d at 1196. The two exceptions are: (1) for

 cause and prejudice; and (2) for a miscarriage of justice or actual innocence. Lynn, 365 F.3d at

 1234. “Under the first exception, a defendant must show cause for not raising the claim of error

 on direct appeal and actual prejudice from the alleged error.” Id. (citing Bousley v. United States,

 523 U.S. 614, 622 (1998); Mills v. United States, 36 F.3d 1052, 1055 (11th Cir. 1994); Cross v.

 United States, 893 F.2d 1287, 1289 (11th Cir. 1990); Greene v. United States, 880 F.2d 1299, 1305

 (11th Cir. 1989); Martorana v. United States, 873 F.2d 283, 284 (11th Cir. 1989); Parks v. United

 States, 832 F.2d 1244, 1246 (11th Cir. 1987)) (emphasis in original). Defendant must show “some

 objective factor external to the defense impeded counsel's efforts” to raise the claim previously.

 Murray v. Carrier, 477 U.S. at 478, 488 (1986); Lynn, 365 F.3d at 1235 (citing same). A court may

 allow the defendant to proceed under the second exception if “a constitutional violation has

 probably resulted in the conviction of one who is actually innocent.” Mills, 36 F.3d at 1055.

         The Government asserts that Defendant procedurally defaulted his claim because “he did

 not raise [his] argument to the district court or to the court of appeals.” (Doc. 61 at 6). Moreover,

 the Government contends the Defendant “could have opted to proceed to trial, objected to the

 relevant jury instructions, and made his argument to the Eleventh Circuit and to the Supreme

 Court.” (Id. at 7).




                                                  5
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 6 of 11                              PageID #: 248




         Defendant responds that the Government’s procedural default contention is meritless

 because “that is exactly what the defendant is doing with the filing of his petition with the Court.”

 (Doc. 62 at 2). Per Defendant, Defendant’s motion is also timely as it is within the one-year period

 of limitation. (Id.). Further, Defendant asserts neither Defendant nor Defendant’s counsel knew of

 Rehaif until after Defendant was sentenced. (Id.).

         On July 19, 2019, the same day Defendant was sentenced, he filed a notice of non-appeal.

 (Doc. 52). Defendant did not directly appeal his conviction; Defendant’s first attack on his

 sentence and conviction occurred when he filed the instant Section 2255 motion.3 See e.g.,

 Massaro v. United States, 538 U.S. 500, 504-05 (2003) (explaining differences between Section

 2255 motions and direct appeals). So, Defendant will be procedurally barred from bringing his

 Section 2255 motion unless Defendant can show that one of the two exceptions to the procedural

 default rule applies. See Lynn, 365 F.3d at 1234 (explaining a defendant must typically challenge

 his conviction and/or sentence on direct appeal or he is barred from challenging same in a 2255

 motion); McKay, 657 F.3d at 1196 (explaining the two exceptions to the procedural default rule);

         As to cause, Defendant did not raise his mens rea claim at his plea hearing, at his

 sentencing, or on direct appeal. Defendant points out as justification that neither Defendant nor

 Defendant’s counsel knew of the Rehaif decision until after Defendant was sentenced. (Doc. 62 at




 3
   Defendant argues his petition is timely. (Doc. 62 at 2). The parties do not dispute that Defendant’s claim
 is timely, in that it was asserted within one year from “the date on which the right asserted was initially
 recognized by the Supreme Court, if that right has been newly recognized by the Supreme Court and made
 retroactively applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3). Per Defendant, his petition
 presents his claims to this Court, “contrary to the Government’s argument that the defendant is
 ‘procedurally barred from bringing the claim in a § 2255 motion because he did not first present it to the
 trial court or appellate courts.’” (Doc. 62 at 1-2). Defendant does present his Claim to this Court, albeit in
 a Section 2255 motion, not on direct appeal. Thus, Defendant must show that an exception to the procedural
 default rule applies.




                                                       6
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 7 of 11                                PageID #: 249




 2)4. But, although precedent in this circuit foreclosed the position adopted by the Supreme Court

 in Rehaif, “futility cannot constitute cause if it means simply that a claim was unacceptable to that

 particular court at that particular time.” Bousely, 523 U.S. at 623. The Supreme Court has held

 cause could be established if a claim is “so novel that its legal bases is not reasonable available to

 counsel.” Id. at 622. But the issue knowledge-of-status requirement at issue here is not “so novel.”

 Gayle, 2020 WL 4339359, *4 (finding knowledge-of-status requirement “routinely examined” and

 not novel). See also Gilbert v. United States, 3030 WL 4210632 (S.D. Ga. 2020), report and

 recommendation adopted, 2020 WL 4208240) (finding Rehaif claim to not be novel because “the

 building blocks for the claim were available.”); Dawkins v. United States, 2020 WL 4936978, *3

 (S.D. Fla. Aug. 24, 2020) (finding movant’s Rehaif claim not novel as the issue has been

 “repeatedly and thoroughly litigated in the courts of appeals for decades.”). And see Bousley, 523

 U.S. at 622 (finding a claim was not novel because, “at the time of petitioner's plea, the Federal

 Reporters were replete with cases involving [the same] challenge[ ]” (citation omitted)); see also

 Geter v. United States, 534 F. App'x 831, 836 (11th Cir. 2013) (per curiam) (“It is well-settled that

 an attorney's failure to anticipate a change in the law will not support a claim of ineffective

 assistance of appellate counsel.” (citing cases)). As such, Defendant cannot establish “cause” for

 the procedural default.

         Even assuming Defendant could show cause, Defendant cannot and has not shown

 prejudice. To demonstrate prejudice, Petitioner “must shoulder the burden of showing, not merely

 that the errors at his trial [or sentencing] created a possibility of prejudice, but that they worked to

 his actual and substantial disadvantage, infecting his entire trial [or sentencing] with error of

 constitutional dimensions.” U.S. v. Frady, 456 U.S. 152, 170 (1982). Defendant was previously


 4
  Rehaif was decided approximately one month before Lee was sentenced and filed a notice of non-appeal.
 Thereafter, the case received significant media attention, particularly in legal periodicals.


                                                        7
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 8 of 11                       PageID #: 250




 convicted of three different offenses, each of which were punishable by imprisonment for a term

 exceeding one (1) year, in Monroe County and Montgomery County, Alabama. (Doc. 46 at 16;

 Doc. 48 at 6; Doc. 59 at 7-8). Defendant’s prior convictions were addressed at Defendant’s guilty

 plea hearing; Defendant signed a plea agreement that detailed the same convictions. (Doc. 46 at

 16; Doc. 59 at 7-8). Defendant’s Pre-Sentence Report described his prior convictions in detail.

 (Doc. 48 at 6-7). Defendant did not object to the Pre-Sentence Report’s recitation of his prior

 convictions. (Doc. 60 at 2 (stating no objections to the criminal history point calculation at

 sentencing); Doc. 51 at 2 (sentencing memorandum stating no objections)). See United States v.

 Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (“Facts contained in a PSI are undisputed and deemed

 to have been admitted unless a party objects to them before the sentencing court with specificity

 and clarity.”). Defendant also stated at his sentencing hearing: “I just want you to know that I

 accept full responsibilities for my actions…” (Doc. 60 at 10). As such, Defendant has not met his

 burden of proving prejudice. See e.g., United States v. Johnson, 805 Fed.Appx. 740, 743 (11th Cir.

 2020) (finding no prejudice where “Johnson’s indictment alleged that he had four prior felony

 convictions, he stipulated before trial that he was a felon, and he admitted at sentencing that he

 had been convicted of multiple felony offenses for which he served lengthy terms in prison before

 possessing the firearm”); Gayle, 2020 WL 4339359 at *4 (finding prejudice was not established

 where the facts in Movant’s plea colloquy and factual proffer establish Movant was aware of his

 prohibited status at the time he possessed a firearm); North, 2020 WL 2873626, *4 (N.D. Ga. May

 14, 2020) (finding no prejudice where prior felonies discussed in PSR, at sentencing, and at trial

 without objection to the classification of those convictions as felonies); United States v. Reed, 941

 F.3d 1018, 1022 (11th Cir. 2019) (citing eight prior felonies, stipulation to felony conviction prior

 to offense date, and trial testimony showed knowledge of status as felon).




                                                  8
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 9 of 11                                 PageID #: 251




         Additionally, Defendant does not allege, nor could he prove, actual innocence. “‘[A]ctual

 innocence’ means factual innocence not mere legal insufficiency.” Bousely, 523 U.S. at 623. “To

 establish actual innocence, petitioner must demonstrate that, in light of all of the evidence, it is

 more likely than not that no reasonable juror would have convicted him.” Bousely, 523 U.S. at 623

 (citations omitted). Given the evidence presented in Defendant’s Pre-Sentence Report, discussions

 at both the sentencing hearing and guilty plea hearing, and his stipulations to prior convictions in

 the plea agreement, Defendant cannot meet the necessary standard. Accordingly, Defendant has

 failed to overcome the procedural default rule.

 2.      Harmless Error

         Even if Defendant could overcome the procedural default rule, he is not entitled to relief

 under the requisite plain error review. To establish plain error, Defendant “must prove that an error

 occurred that was both plain and that affected his substantial rights.” Reed, 941 F.3d at 1021 (citing

 United States v. Olano, 507 U.S. 725, 732 (1993)). If he succeeds, the court may, “in [its]

 discretion, correct the plain error if it ‘seriously affects the fairness, integrity, or public reputation

 of judicial proceedings.’” Id. In order to correct an unpreserved error,5 “the error must have been

 prejudicial: It must have affected the outcome of the district court proceedings.” Moore, 954 F.3d

 at 1337 (citing Olano, 507 U.S. at 734). Accordingly, Defendant “must ‘show a reasonable

 probability that, but for the error,’ the outcome of the proceeding would have been different.”

 Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (quoting United States v.

 Dominguez Benitez, 542 U.S. 74, 76 (2004)).




 5
  Defendants must object to preserve an issue for appeal. See United States v. Hayes, 798 Fed.Appx. 560,
 563 (11th Cir. 2020). Defendant raises this claim for the first time in this motion; thus, plain error review
 applies. See e.g., (Doc. 60 at 2 (stating no objections to the criminal history point calculation at sentencing);
 Doc. 51 at 2 (sentencing memo listing no objections to Pre-Sentence Report)).


                                                        9
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 10 of 11                     PageID #: 252




        The Government asserts “[a]ny Rehaif error in Lee’s case was harmless. Lee did not contest

 whether he was in one of the categories of people that made it unlawful for him to possess a

 firearm.” (Doc. 61 at 9). Specifically, the Government points out that “he pled guilty to the

 indictment and stipulated to having been convicted of three felonies prior to his possession of his

 firearm.” (Id.). The Government also maintains Defendant’s prior Alabama state convictions were

 “the result of a plea agreement.” (Id. at 10). Thus, according to the Government, Defendant would

 have been told that the Alabama state convictions were felony convictions because Alabama law

 requires judges inform defendants of the maximum possible sentence when a defendant pleads

 guilty. (Id.). The Court agrees.

        Defendant cannot “show a reasonable probability that, but for the [Rehaif] error, the

 outcome of [Defendant’s case] would have been different.” Reed, 941 F.3d at 1021 (citing Molina-

 Martinez v. U.S., 136 S.Ct. 1338, 1343 (2016)). When Defendant possessed the firearm, he had

 been convicted of three felony convictions in an Alabama court. (Doc. 48 at 6-7 (Pre-Sentence

 Report outlining prior convictions). And, the Court could infer Defendant knew he was not

 supposed to have a gun based on his statements to the Court accepting responsibility for same;

 supported by Defendant’s acknowledgement of his criminal history in the factual resume of his

 plea agreement. (Doc. 60 at 10; Doc. 46 at 16); Reed, 941 F.3d at 1022 (“the jury could have

 inferred [defendant] knew he was a felon from his stipulation and from his testimony that he knew

 he was not supposed to have a gun”). Defendant did not object to the allegations of fact about his

 prior felony convictions at his guilty plea hearing or at sentencing either. United States v. Wade,

 458 F.3d 1273, 1277 (11th Cir. 2006) (“It is the law of this circuit that a failure to object to

 allegations in a PSI admits those facts for sentencing purposes). Because the record before the

 Court established Defendant knew he was a felon, he cannot prove the errors affected his




                                                 10
Case 1:18-cr-00249-KD-MU Document 63 Filed 09/08/20 Page 11 of 11                    PageID #: 253




 substantial rights. See, Johnson, 805 Fed.Appx. at 743 (holding defendant could not show errors

 affected his substantial rights where “indictment alleged [defendant had]…four prior felony

 convictions, he stipulated before trial that he was a felon, and he admitted at sentencing that he

 had been convicted of multiple felony offenses for which he served lengthy terms in prison before

 possessing the firearm”). See e.g., North, 2020 WL 2873626 at *5 (finding no error because

 defendant “stipulated to having committed a crime punishable by more than one year in prison and

 the jury heard evidence of” same); Johnson v. United States, 2020 WL 3407674, *3 (S.D. Ga. June

 18, 2020) report and recommendation adopted, 2020 WL 4194010 (July 21, 2020) (finding any

 error harmless because the “uncontroverted record establishes Petitioner knew he was a felon when

 he possessed a firearm”); Moody, 2020 WL 4756679, *2 (finding defendant could not show a

 reasonable probability that but for a Rehaif error the outcome would be different where defendant

 has four felony convictions and could not credibly argue he was unaware of his felon status).

 Therefore, Defendant’s claim does not constitute plain error.

 IV.    Conclusion

        For the reasons stated herein, Defendant’s Motion to Vacate pursuant to 28 U.S.C. § 2255

 (Doc. 55) is DENIED.

        DONE and ORDERED this the 8th day of September 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                11
